Title: From Richard Kidder Meade to New York Officer Commanding at Fishkill, 26 September 1780
From: Meade, Richard Kidder,Washington, George
To: Officer Commanding at Fishkill, New York


                        

                            
                                
                            Sir,
                             Septr 26th 1780
                        
                        His Excy desires me to request, that if Doctr Ledyard should make application to you for an officer
                            & party of men, that you will be pleased to furnish it. I am &c.
                        
                            